Citation Nr: 0321141	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  00-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to an increased (compensable) evaluation for 
service-connected malaria.

2.	Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling.

3.	Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1968 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans' Affairs (VA).  A notice of disagreement was 
received in December 1999, a statement of the case was issued 
in January 2000, and the veteran's substantive appeal was 
received in January 2000.

In a April 2002 decision, the Board denied the veteran's 
appeal.  The veteran then appealed the Board's decision in 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a January 2003 Order, the 
Court vacated the Board's April 2002 decision and remanded 
the matter to the Board for a more complete discussion of the 
reasons and bases for the Board's findings and conclusions 
and for further action to ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REMAND

As noted above, the Court vacated the Board's April 2002 
decision for lack of sufficient reasons and bases for the 
findings and conclusions and for lack of VCAA compliance.  
The VCAA, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In circumstances where the RO failed to notify the veteran of 
the VCAA, the Board had been sending letters to veterans, 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii), informing 
them of certain provisions of the VCAA.  However, this 
regulatory provision was recently invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). 

In addition, the Board notes that the veteran has not been 
afforded a VA examination to assess the severity of his 
service-connected disabilities since October 1999.  The Board 
also notes that no social and industrial survey has been 
conducted to assess the impact of the veteran's current PTSD 
symptoms on his social and occupational functioning.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to show the severity of the 
service-connected post-traumatic stress 
disorder.  It is imperative that the 
claims folder be made available to the 
examiner for review.  All examination 
findings should be clearly reported to 
allow for evaluation under VA's rating 
criteria for PTSD.  The examiner should 
also assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
PTSD.  The examiner should also comment 
on the effect of the PTSD on the 
veteran's ability to obtain and retain 
substantially gainful employment. 

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate 
examination to show the nature and extent 
of disability from malaria.  It is 
imperative that the claims folder be made 
available to the examiner for review.  
All medically indicated special tests and 
studies should be accomplished.  The 
examiner should report any active malaria 
and any evidence of damage from malarial 
to the spleen or liver.  The examiner 
should also comment on the effect of any 
residuals of malaria on the veteran's 
ability to obtain and retain 
substantially gainful employment.
4.  Make arrangements for the veteran to 
undergo a social and industrial survey to 
assess the impact of the veteran's PTSD 
and malaria disabilities on his social 
and occupational functions.

5.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if higher 
ratings and TDIU are warranted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




